department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t2 date uil index legend b c m n p q r s t b c x year u date w date y date z dear ------------------ this responds to a letter from m’s trustees requesting a ruling under sec_4943 of the internal_revenue_code on m’s behalf facts in year u b the founder of n and owner of p executed mirror wills with his spouse c b’s will left essentially all of his estate to a marital trust the income of which was to be paid to c upon the death of c the residue of the estate was to be distributed in such manner as c was to direct through a power_of_appointment on the day they executed their mirror wills b and c signed a reciprocal_will agreement under which each agreed not to revoke or modify any term or provision of their wills and to exercise the general_power_of_appointment granted to each other in their reciprocal wills in favor of the charitable_trust to be established under the provisions of the survivor’s will b died on date w subsequent to c’s death on date y protracted and complex litigation against the estate and testamentary_trust of b prevented the distribution of the estate assets to m the state attorney_general ag took an active role in each of the lawsuits the ag appeared in the litigation through its various deputy attorney generals and was a party of record as the overseer of charitable trusts and foundations in addition the actions of the trustees of the testamentary_trust and of the executor of c’s estate were overseen by the ag during the litigation the ag received periodic reports on the status of p’s operations and financial condition the litigation was resolved favorably to the testamentary_trust and estate on date z the probate_court created m through the entry of a n order settling the account of the executor and a decree of distribution which resulted in the distribution of all estate assets to m through the decree m is deemed to have received all outstanding shares of n n’s assets include all outstanding shares of p since n is a passive holding_company m is treated as owning its proportionate share of n’s interest in p that is m is treated as owning a percent share in p m is exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 m is classified as a private_foundation within the meaning of sec_509 n is a complex and diversified real_estate company n through its affiliated companies owns manages and operates several commercial shopping centers industrial properties and residential apartment buildings all encumbered under various loan agreements there are several constituent subsidiary b corporations which n holds through p or through a real_estate_holding_company p a wholly-owned subsidiary of n markets c under a number of labels during the five years that the estate was in litigation p was experiencing operational and financial constraints because of difficult conditions in the b industry in and p experienced substantial financial difficulties and faced the prospect of bankruptcy due in large measure to declining market share and revenues in p i n the hope of reversing its deteriorating financial condition acquired certain assets of s and sold certain real_estate_assets and two products to t p financed the s acquisition through a dollar_figurex loan from a syndication of banks the credit agreement ca contained substantial negative and affirmative cove nants and required n to provide a broad guaranty of the debt and contribute dollar_figurex in the form of equity the dollar_figurex was obtained from a loan using unencumbered n commercial property that was transferred to a newly formed bankruptcy remote single purpose entity all of the shares of which were required by the banks to be p ledged as security for the loan the transactions involving p s and t were reviewed by the state ag in its capacity as the supervisor of charitable trusts the ag retained a financial advisor which made an analysis of the s transaction the financial advisor concluded that if p did not acquire s p might not survive accordingly the financial advisor opined to the ag that the transaction was not unreasonable and the price that p was paying for the s assets was fair and reasonable to the shareholders the ag issued a no opposition letter and the transaction closed within a few months of the s asset purchase p management realized that some of its financial assumptions had been too aggressive as a result p found itself short of cash and sought to obtain an additional dollar_figurex an amended and restated credit agreement arca was signed which required n to provide additional security in the form of second deeds of trusts in two shopping centers when and if such shopping centers were refinanced like the ca the arca had significant affirmative and negative covenants soon after the signing of the arca p breached certain financial covenants and was deemed in default of the arca p’s financial performance continued to decline throughout the senior secured debt under the arca required substantial principal payments which p would not be able to make sales of c also continued to decline substantially p retained interim management and tried to cope with a number of financial problems including the payment of more than dollar_figurex in past due trade payables to its supplier p also retained a advisor to assist it in selling the company soon after a preliminary review of p’s financial condition the advisor concluded that it would be difficult to find a buyer until p’s balance_sheet was restructured and certain operating changes were made because of p’s continuing deteriorating condition its board_of directors consulted bankruptcy counsel to advise it as to its debtor remedies and to structure a liquidation strategy m’s trustees recognized the p’s high risk of failure because of declining sales and extremely high debt a strategic decision was made to concentrate on the sale of p because in the business judgment of the trustees this course would maximize the value of m’s remaining assets its real_estate holdings in the fall of m’s trustees took steps to market p and to maximize the value of m’s assets permanent management for p was recruited and retained and the boards of directors of p and n were expanded in addition various legal and financial experts were retained to advise the trustees and the boards about their legal and financial alternatives the new management along with financial and legal advisors began examining the operations of the company and concluded that p’s overall debt burden was severely depressing its value in after nine months of planning and discussions with p’s secured lenders and subordinated debt holders the new management renegotiated and restructured p’s secured and unsecured debt p obtained a new senior secured loan and revolver as a result of the debt restructuring p reduced its unsecured debt by approximately dollar_figurex making p a more attractive sale candidate in the winter of and immediately following the successful completion of the debt refinance and restructure the p board appointed a committee to explore divestiture opportunities the board retained q as its financial advisor in connection with the sale of p the refinance restructuring committee approached a number of potential buyers including one of the more likely b company buyers and explored a number of strategic alternatives including the outright sale of p however no resolution was ever reached between date and date q conducted a significant market search for potential p buyers a total of ten strategic buyers and fifty-one financial buyers were contacted forty parties executed confidentiality agreements with p ultimately q received indications of interest from four parties three parties dropped out after their due diligence the remaining party attempted to structure a potential transaction and has remained in frequent contact with q but to date has not provided p with a binding letter of intent early in the p board began exploratory discussions with q regarding the feasibility of an initial_public_offering for p or a newly formed company with certain select c labels these discussions are ongoing even though m’s trustees have engaged in and explored a number of alternatives for disposing of m’s excess_business_holdings in p the disposition of m’s p shares continues to be hampered by the size of those holdings and p’s highly leveraged position due in large part to its debt and its unfunded pension and health and welfare retiree benefit liabilities p’s historical erosion in volumes has had a negative impact on sales efforts in addition the competitive business environment in which p operates has further impeded the trustees’ ability to dispose_of the p shares within the initial five - year period however recent sales trends of certain p brands may provide an opportunity to capture the resident value of p the trustees believe that a forced sale of the p business in the current market would hinder their efforts to obtain the highest value for p and undermine the trustees’ goal of building a sustaining and enduring endowment fund to carry on m’s charitable goals if n were forced to dispose_of p in the near future the proceeds of such sale would not cover the loan obligations and p’s pension and health benefit obligations to its retirees m’s plan for compliance with sec_4943 during the extension period the trustees are currently exploring at least four options m through p’s management will continue discussions with a potential buyer in the expectation that a sale transaction can be completed during the extension and will continue to work through its financial advisors at q to structure a sale on terms and conditions that are fair and reasonable r has been advising the directors of p about the feasibility of an initial_public_offering ipo it is contemplated that p would become the subject of an ipo with m disposing of a substantial percentage of its holdings following the ipo m would divest itself of the remaining p stock in an orderly fashion through the established public markets in the event that m were unable to divest itself of the remaining shares during the extension period the trustees might choose to donate the remaining stock to various colleges universities and hospitals in fulfillment of outstanding pledges the completion of an ipo is highly dependent on future market conditions the trustees are also considering q’s recommendation that p continue to run its business on a standalone basis with further improvements in the operating performance of p and the continued reduction of its senior secured debt p may become a more attractive acquisition target in the future at a price that would be acceptable to the trustees and fair and reasonable to the charitable beneficiaries in the event that m is unable to dispose_of p through any of the above means within the extension period the trustees will continue to assess the market with the aid of its financial advisors and may sell various brands if feasible under current loan arrangements the trustees believe that the most efficient approach to capturing the full value of p is to sell the entire business as a unit ultimately if after exhausting all possibilities m continues to have excess_business_holdings in p the trustees may in keeping with m’s mission donated the p stock to various public_charities that are colleges universities and hospitals submission of plan the attorney_general ag m’s trustees have submitted their plan to the ag having administrative or supervisory authority or responsibility with respect to m’s disposition of its excess_business_holdings m has provided the service with the ag’s response to m in its response the ag states based on this information the attorney_general supports m ’s request for a five- year extension since its creation m appears to have made a diligent effort to dispose_of its excess business holding the plan for disposition of these holdings set forth in m ’s letter appears to be reasonable and consistent with m ’s charitable purposes the granting of m ’s extension request which will allow m to carry out its disposition plan is necessary to protect its charitable assets law sec_4943 of the internal_revenue_code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period sec_4943 of the code provides for the imposition of an additional tax in any case in which an initial tax is imposed under subsection a with respect to the holdings of a private_foundation in any business_enterprise if at the close of the taxable_period with respect to such holdings the foundation still has excess business holding in such enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that in general the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources gross_income from passive sources includes the items excluded by sec_512 and and income from the sale_of_goods if the seller does not manufacture produce physically receive or deliver negotiate sales of or maintain inventories in such goods sec_512 of the code excludes from the term unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in sec_512 amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_53_4943-10 of the foundation and similar excise_taxes regulations provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_4943 of the code provides that in computing the holdings of a private_foundation in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person other than by the foundation during the 5-year period beginning on the date of such change in ho ldings sec_4943 of the code provides that the secretary may extend for an additional 5-year period the initial -year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if- a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial 5-year period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such -year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis m is subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase which causes the foundation to have excess_business_holdings the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person for a five-year period beginning on the date such holdings were acquired by the fo undation on date z m received all outstanding shares of n through a decree of distribution as a result as of date z m is deemed to own percent of the stock of p a business_enterprise for purposes of sec_4943 of the code m’s interest in p is treated as held by a disqualified_person for five years beginning on date z at the close of the five- year period m will be subject_to tax under sec_4943 for any excess_business_holdings in p because the distribution of n stock to m under the decree of distribution was unusually large including as it did the entire_interest in p and because n is a passive holding_company with diverse business holdings under sec_4943 of the code the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if m establishes that i it made diligent efforts to dispose_of its holdings within the initial five-year period but was unable because of the size and complexity of such holdings ii it submits a plan for disposing of all excess_business_holdings in the extension period and submits such plan to the attorney_general having authority or responsibility with respect to m’s disposition of excess_business_holdings and iii the service determines that such plan can reasonably be expected to be carried out before the close of the extension period the information submitted by m shows that the disposal of its holdings in p during the initial five-year period was not reasonably possible owing to p’s poor financial condition and highly leveraged position and because of a slump in the c industry and p’s declining share in such industry m has shown that it made diligent efforts to dispose_of its holdings in p during the initial five-year period efforts were made to improve the operating performance financial conditions and salability of p these include recruiting new management for p and expanding p’s board_of directors retaining legal and financial advisors and renegotiating and restructuring p’s debt m’s trustees have explored a variety of options for disposing if m’s holding in p these include the sale of p itself divesting p stock through an initial_public_offering and subsequent structured sales of stock on the public market and the sale of certain p brands prior to the close of the initial five-year period m submitted to the service a viable plan for disposing of its interest in p during an additional five-year period such plan includes improving the operating financial and debt positions of p continuing efforts to either sell p conducting an initial_public_offering of p selling certain p brands or disposing of holdings through contributions to public_charities m has submitted its plan to the appropriate ag who has opined that m’s plan appears to be reasonable and consistent with m’s charitable purposes we determine that m’s plan can reasonably be expected to be carried out before the end of a five-year extension period based on p’s efforts to improve its financial and market position and the improving sales of some of p’s brands conclusion accordingly based on the information submitted we rule as follows because m has met the requirements set forth in sec_4943 of the code for extending the initial five-year period for disposing of excess_business_holdings we rule that the period m has to dispose_of its excess_business_holdings in p is extended to date this ruling is made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code a copy of this letter should be kept in m’s permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group sincerely
